Citation Nr: 1341883	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-10 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a stomach injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2013, the Board remanded this claim to provide the Veteran with a VA compensation examination and to obtain an opinion on whether the Veteran's claimed disability is related to active duty service.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's stomach pain and chronic constipation was not caused or aggravated by service or by a stomach injury during active duty.


CONCLUSION OF LAW

The criteria for service connection for the residuals of a stomach injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.9 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claim Assistance Act (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of what is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  The VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify has been satisfied, and the Veteran was notified of the above via letter mailed in June 2011, prior to the initial adjudication of the claim.  The Veteran has not alleged any prejudicial error in the notice received.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA further provides for a duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty has been satisfied.  The Veteran's STRs and post-service medical records have been obtained and associated with the claims file.  Further, the Veteran was provided with a VA compensation examination in May 2013 to determine whether the injury he had in service caused or is related to his current chronic constipation and abdominal pain.  The resulting opinion included a review of the claims folder and the Veteran's relevant history, and is found to be adequate for adjudicatory purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board finds there has been substantial compliance with the April 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  The Veteran is not claiming any of the diseases specified as chronic by the regulations.

Service connection may also be granted for a disability which is proximately due to, or the result of another service-connected disability.  38 C.F.R. § 3.310(a) (2013). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran alleges that an incident wherein he fell and hit his abdomen on a tank turret has caused his current chronic constipation and abdomen pain.  For the reasons that follow, the Board does not find service connection to be warranted.

The Veteran entered service with a normal clinical evaluation of the abdomen and viscera.  In May 1962, he complained of pain in the left inguinal region of the abdomen, but no hernia was found.  In June 1962, he complained generally of abdominal pain.  He made no complaints of abdominal pain or a stomach injury at his separation physical in August 1963, and his abdomen and viscera were clinically evaluated as normal.  

In June 2005, the Veteran complained of pain in the bilateral inguinal region of the abdomen for approximately the previous month.  He was noted to have a history of constipation.  

At the May 2013 VA examination, the Veteran was diagnosed with chronic constipation.  He reported that he was riding on the top of a tank when it hit a hole or a ditch, and he fell forward, hitting his abdomen on the tank turret.  He said that he was hospitalized for three days, and that he had bruising, which resolved over time.  He reported that his abdominal pain had been present about ten years.  He was taking ex-lax daily.  The examiner opined that the Veteran's chronic constipation and associated abdomen pain was not related to service.  He said that chronic constipation results from hypomotility of the intestines that commonly occurs with advancing age.  He said that there is little evidence in the medical literature that would suggest a chronic effects after trauma to the bowels.  Most blunt abdominal trauma involves vascular structures and would include intra-abdominal bleeding.  Such injuries to the bowels are worrisome for ischemia and necrosis, which would lead to death.  The examiner indicated that the Veteran's symptoms did not manifest until the early 2000's, and that chronic constipation is not a chronic symptom related to blunt abdominal trauma.

Based on the foregoing evidence, the Board does not find that service connection is warranted.

The most probative evidence in this matter is the May 2013 VA examination report, which weighs against service connection.  There is no probative evidence that outweighs the VA examiner's negative opinion.  The Veteran's statements asserting there is a relationship between his current abdominal pain and chronic constipation and his tank accident in service, the statement is not probative as he has not been shown to have the medical training or expertise to competently opine on the cause of his symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

Accordingly, service connection for a stomach injury is not warranted.  The preponderance of the evidence is against this claim, and under such circumstances, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 



ORDER

The claim of entitlement to service connection for a stomach injury is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


